Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 recite “which material edge” in line 7. It is unclear if this is referring to the “edge section” in line 2 or a different component, since the claim language is inconsistent. The claim is addressed as best understood. 
Claim 3 recites “thin sealable coatings”. The term “thin” in claim 3 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how thin is considered thin since the disclosure does not provide any detail to distinguish this feature.

Claim 6 recites “large and uniform, whole drinking straw covering printable surface”. The terms “large” and “uniform” in claim 6 is/are a relative term which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not how large and which degree of uniformity is required by the claim since the disclosure does not provide any detail to distinguish this feature.
Claim 9 recites “forming one drinking straw edge section” in line 5, and “the edge section” in line 6. Line 5 appears to be a double inclusion of the “edge section” defined in claim 8. It is unclear if the claim requires two different “edge section” and it is unclear which of the two is referred to in line 6 of claim 9. Appropriate correction is required.

Claim 10 recites “preferably as pre-printed with printings”. It is unclear if limitation following “preferably” is a positive limitation. 
	Claim 11 recites “the material roll” in line 3, which lacks proper antecedent basis in the claim. 
	Claim 11 recites “the fabrication process” in line 2, which lacks proper antecedent basis in the claim. 
	Claim 14 recites “the drinking straw raw cut edges”, which lacks proper antecedent basis in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113), further in view of Rabin (US 2753267).
Re claim 1, White discloses a drinking straw (page 1, lines 9-11, final product made from the machine shown in figs. 1-2), made of biodegradable material (paper), which drinking straw comprises a liquid channel (interior channel of the straw) and one edge section (lapping opposite edges of paper strip a shown in fig. 3, see page 1, lines 66-70 for how the overlapped edge is done), which liquid channel (inside the straw) is essentially parallel with the edge section (parallel outside edges of strip a shown in fig. 3 are overlapped to make the edge section), characterized in that the drinking straw material (paper) is sustainable and recyclable (paper-based product can be recycled), and in that the drinking straw is formed of one essentially rectangular sheet-like piece 
White does not teach the drinking straw comprises a heat sealed fastening in which material edge is pressed flat in manufacturing phase.
However, Miller discloses steps of forming a coated paper strip 101 into a tubular covering by overlapping parallel edges and pressing flat (see figs. 2 and 11) at the material edge to provide heat seal fastening by melting the plastic coating on the strip 101 (col. 1, ln 53-60) to produce the waterproof tube 2. Teaching from Miller is reasonably pertinent to the problem the inventor is concerned because the steps are relevant to tube forming using paper-based material and heat sealed fastening. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of  to provide a heat sealed fastening and which material edge is pressed flat in manufacturing phase instead of using adhesive. The substitution of one known element (adhesive fastening) as taught by White with another (heat sealed fastening from the coating of the paper that is pressed flat) as taught by Miller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fastening feature would have yielded predictable results, namely, securing the parallel edge portions to form the tube. 

White does not teach the paper material is specifically a coated cardboard. 
Rabin discloses that drink straw can be formed of paper or cardboard having paraffin coating thereon (col. 4, ln 25-27). 


Re claim 8, White discloses a drinking straw (page 1, lines 9-11), made of biodegradable material (paper), which drinking straw comprises a liquid channel (interior channel of the straw) and one edge section (lapping opposite edges of paper strip a shown in fig. 3, see page 1, lines 66-70 for how the overlapped edge is done), which liquid channel (inside the straw) is essentially parallel with the edge section (parallel outside edges of strip a shown in fig. 3 are overlapped to make the edge section), characterized in that the drinking straw material (paper) is sustainable and recyclable (paper-based product can be recycled), and in that the drinking straw is formed of one essentially rectangular sheet-like piece (long rectangular sheet rolled onto roller A shown in figs. 3-4; see page 1, lines 53-61) of the paper material via a production machine (see figs. 1-2).
White does not teach the drinking straw comprises a heat sealed fastening in which material edge is pressed flat in manufacturing phase.
However, Miller discloses steps of forming a coated paper strip 101 into a tubular covering by overlapping parallel edges and pressing flat (see figs. 2 and 11) at the material edge to provide heat seal fastening by melting the plastic coating on the strip 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teachings of  to provide a heat sealed fastening and which material edge is pressed flat in manufacturing phase instead of using adhesive. The substitution of one known element (adhesive fastening) as taught by White with another (heat sealed fastening from the coating of the paper that is pressed flat) as taught by Miller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fastening feature would have yielded predictable results, namely, securing the parallel edge portions to form the tube. 

White does not teach the paper material is specifically a coated cardboard. 
Rabin discloses that drink straw can be formed of paper or cardboard having paraffin coating thereon (col. 4, ln 25-27). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize paraffin coated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, cardboard would be sturdier than paper and may be more desirable to some users.



Re claim 3, White, as modified, discloses the two overlapping material layers of the edge section (long opposite outer edges of paper strip ‘a’, see fig. 3 of White being folded and overlapped via the folder F) have been fastened to each other by heat sealing thin sealable coatings (plastic coating) of the coated cardboard together (as modified in view of Miller and Rabin, see above).

Re claim 4, White, as modified, discloses a sectioned shape of the drinking straw (mold shown by White is round, see portion ‘g1’ and ‘g2’ in fig. 8) is round (see page 1, line 17) or ellipse or drop-shape.

Re claim 5, White , as modified, discloses the drinking straw comprises a printable (“printable” indicates capability of being printed on) surface for printings (any surface portion of the paper or cardboard material can be printed on).

Re claim 6, White, as modified, discloses the drinking straw (White, page 1, line 11) comprises large and uniform, whole drinking straw covering printable (“printable” 

Re claim 7, White, as modified, discloses whole surface of the sheet-like piece forming outer surface of the drinking straw (White in view of Rabin) is pre-printable before drinking straw forming process (outer surface of the straw can be pre-printed on).

Re claim 9, White, as modified, discloses the drinking straw (White page 1, line 11) is fabricated from one shapeable sheet-like piece (paper strip ‘a’), which is bended (via folder F) without sharp fold so that the two opposite edges (White page 1, lines 53-70) of the sheet-like piece are overlapped and overlapped sections are fastened (fastened as in view of Miller fig. 2, at 22) to each other forming one drinking straw edge section and the liquid channel (channel inside the straw) is formed alongside and essentially parallel with the edge section.

Re claim 11, White, as modified, discloses the fabricating process the material for the drinking straws is rolled out as a web (strip ‘a’ shown in fig. 3) from the material roll (“suitable roll or reel” of the paper strip ‘a’, page 3, lines 14-17), which web (paper strip ‘a’) is formed and fastened to a shape of the drinking straw and the formed web (8) is cut to a desired length of the drinking straws (cut via knife R shown in fig. 19 and 20, White, page 5, lines 16-17).




Re claim 13, White, as modified, discloses the drinking straw edge section (opposite edges being overlapped, White page 1, lines 53-70) is formed by fastening the shapeable sheet-like piece  overlapped material layers by heat sealing (in view of Miller fig. 2 at 22, col. 1, ln 53-60).

Re claim 14, White, as modified, discloses the drinking straw (White page 1 line 11) raw cut edges are treated with hydrophobic coating (the entire straw, including the raw cut edges, is coated with Paraffin at nozzle U; White, page 2 lines 133-page 3 lines 2, page 5 line 58-60; paraffin is hydrophobic).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113) and Rabin (US 2753267), further in view of Sarson (US 20150210443). 

Re claim 10, White, as modified, discloses the material for the drinking straws  is rolled out from one or more material rolls (“suitable roll or reel” of the paper strip ‘a’, page 3, lines 14-17), 

	Sarson teaches various steps to make a paperboard container (fig. 1E) where the material can be a pre-printed roll stock (par. 339) that includes words or graphics on the container. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Sarson to provide the material roll(s) is/are pre-printed with printings. Doing so would provide desirable display on the final straw, wording or graphics, for decoration or advertisement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752